DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 11/30/2020.  Claims 1-15, 17 and 20-25 remain pending.  Claims 1, 11-15 and 17 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.

Response to Remarks
Applicant's amendment to recite the magnetic plunger has a spherical shape and said compliant gasket comprising a seal elements, said seal element being designed such that when said magnetic plunger rests in said seal element, fluid is prevented from flowing has overcome the rejection of record. However, a new ground(s) of rejection is the magnetic plunger has a spherical shape and said compliant gasket comprising a seal elements, said seal element being designed such that when said magnetic plunger rests in said seal element, fluid is prevented from flowing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation of “said compliant gasket comprising a seal elements, said seal element being designed such that when said magnetic plunger rests in said seal element, fluid is prevented from flowing” is indefinite.  Applicant introduces “a seal elements” which implies plural seal elements are included in the compliant gasket and the rest of the claim only recites a single seal element.  Additionally, the recitation of “a seal elements” is grammatically incorrect.  In view of 
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-15, 17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau et al. (US 2012/0132836, hereafter “Cadeau”) in view of Stewart (US 3,552,436).
Regarding claim 1, Cadeau discloses a valve system (Figs. 10-14) comprising: a magnetic plunger (10); a lower plate (20) comprising a first portion of a fluid path (see the flow path between 1 and 2 as shown best throughout Figs. 1-9) and a receiver (the valve seat formed around each 26 as shown best in Fig. 14) for said magnetic plunger, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the magnetic plunger of Cadeau to be spherical since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide an alternative design to accommodate user defined criteria.
Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the magnetic plunger of Cadeau to be spherical since applicant has not disclosed that having the magnetic plunger be spherical solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the magnetic plunger is spherical, this particular arrangement is deemed to have been known by those skilled in 
Stewart teaches a valve system (Fig. 2) comprising an upper plate (15), a lower plate (16), and a compliant gasket (28) mounted between said upper plate and said lower plate such that said upper plate and said lower plate form said fluid path when attached together (Fig. 2; Col. 2, lines 7-37), said compliant gasket comprising a seal elements (as best understood, 28 is a seal element), said seal element being designed such that when a plunger (43) rests in said seal element, fluid is prevented from flowing. (Fig. 2, see how when 43 rests with 28, fluid is prevented from flowing past)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the housing of Cadeau to include a gasket between the upper plate and the lower plate as taught by Stewart in order to help ensure no fluid can pass between the upper and lower plates. (Col. 2, lines 7-22)
Regarding claim 3, Cadeau in view of Stewart further disclose the valve system of claim 1, said actuating magnet being a permanent magnet. (Abstract)
Regarding claim 4, Cadeau in view of Stewart further disclose the valve system of claim 1 comprising a plurality of said magnetic plungers in a plurality of receivers. (Figs. 1-14; see how a plurality of magnetic plungers are provided)
Regarding claim 5, Cadeau in view of Stewart further disclose the valve system of claim 4 comprising a first input (1), said fluid path connecting said first input to said plurality of receivers.

Regarding claim 7, the claimed phrase “said lower plate and said upper plate being ultrasonically welded to each other” is being treated as a product-by-process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  
Regarding claim 8, Cadeau in view of Stewart further disclose the valve system of claim 6, said lower plate and said upper plate being removably attached to each other. (as shown between Figs. 10 and 11, 27 is attached during installation to provide a cover as mentioned in para. [0057])
Regarding claim 11, Cadeau in view of Stewart further disclose the valve system of claim 12, said actuating magnet having said predefined movement path. (Fig. 10)
Regarding claim 12, Cadeau in view of Stewart further disclose the valve system of claim 1, a predefined movement path being defined by a guide track. (Fig. 10; see the track wherein 22 can rotate within)
Regarding claim 13, Cadeau in view of Stewart further disclose the valve system of claim 1, said actuating magnet being movable by manual activation by a human. (the apparatus is capable of being actuated by a human)

Regarding claim 15, Cadeau in view of Stewart further disclose the valve system of claim 14, said controller configured to control said actuating magnet by a motor mechanically coupled to said actuating magnet. (the apparatus is capable of being actuated by a controller; note that the controller is not positively recited)
Regarding claim 17, Cadeau in view of Stewart further disclose the valve system of claim 1, said magnetic plunger further comprising a positioning mechanism (11). 
Regarding claim 20, Cadeau in view of Stewart further disclose the valve system of claim 1, said compliant gasket comprising a sealing portion (the portion of the gasket which is closest to the fluid ports) and a membrane portion (the portion of the gasket away from the fluid ports).
Regarding claim 21, Cadeau in view of Stewart further disclose the valve system of claim 20, said membrane portion having a fluid side (the side facing the lower plate) and a non-fluid side (the side facing the upper plate).
Regarding claim 22, Cadeau in view of Stewart further disclose the valve system of claim 21 further comprising a mechanical nudge system (11).
Regarding claim 23, Cadeau in view of Stewart further disclose the valve system of claim 22, said mechanical nudge system comprising an actuator configured to push said magnetic plunger through said membrane portion of said compliant gasket. (11 is seen to perform this function)

Regarding claim 25, Cadeau in view of Stewart further disclose the valve system of claim 24, said compliant gasket having a funnel shape. (as taught by Stewart)

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Stewart as applied to claim 6 above, and further in view of Francavilla (US 2017/0051842).
Regarding claims 8 and 9, Cadeau in view of Stewart further disclose all of the limitations of claim 6, as applied above, but fail to disclose said lower plate and said upper plate being removably attached to each other being held together by snap fit.
Francavilla teaches a valve system wherein a lower plate (410) and an upper plate (420) being removably attached to each other being held together by snap fit. (para. [0025])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the upper plate and lower plate of Cadeau to be a snap fit since the equivalence of a snap fit and any other mechanical connection between two parts is recognized for their use in the valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be provide a means of connection which is easy to assemble and secure. (para. [0025])

s 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Stewart as applied to claim 6 above, and further in view of Pitchford et al. (US 2014/0110613, hereafter “Pitchford”).
Regarding claims 8 and 10, Cadeau in view of Stewart disclose all of the limitations of claim 6, as applied above, but fail to disclose said lower plate and said upper plate being removably attached to each other being held together by fasteners.
Pitchford teaches a valve system wherein a lower plate (18) and an upper plate (22) being removably attached to each other being held together by fasteners. (para. [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the upper plate and lower plate of Cadeau to be held together by fasteners since the equivalence of fasteners and any other mechanical connection between two parts is recognized for their use in the valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be provide a secure means of connection that is easy to assemble. (para. [0041])

Claims 1, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Golan et al. (US 7,299,824, hereafter “Golan”).
Regarding claim 1, Cadeau discloses a valve system (Figs. 10-14) comprising: a magnetic plunger (10); a lower plate (20) comprising a first portion of a fluid path (see the flow path between 1 and 2 as shown best throughout Figs. 1-9) and a receiver (the 
Golan teaches a valve system (Fig. 14) wherein a plunger (76) has a spherical shape (Fig. 14; Col. 2, lines 28-46), comprising an upper plate (20), a lower plate (24), and a compliant gasket (86) mounted between said upper plate and said lower plate such that said upper plate and said lower plate form said fluid path when attached together. (Col. 7, line 42-56)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify each receiver of Cadeau to include an o-ring for the plunger to seat against as taught by Golan in order to create a highly effective seal and preventing and fluid from passing. (Col. 7, line 42-56)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the magnetic plunger of 
Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the magnetic plunger of Cadeau to be spherical since applicant has not disclosed that having the magnetic plunger be spherical solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the magnetic plunger is spherical, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant fails to provide any critical to the shape of the magnetic plunger being spherical.
	Regarding claim 19, Cadeau in view of Golan further disclose the valve system of claim 1, said compliant gasket being an o-ring mounted in said receiver. (as taught by Golan - Fig. 14; Col. 2, lines 28-46)

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (WO 2013041418 A1, hereafter “Koch”) in view of Stewart.
Regarding claim 1, Koch discloses a valve system (Figs. 1-2) comprising: a magnetic plunger (5) having a spherical shape (Figs. 1-2); a lower portion (the lower portion of 2) comprising a first portion of a fluid path (Fig. 2) and a receiver (one of the 
Stewart teaches a valve system (Fig. 2) comprising an upper plate (15), a lower plate (16), and a compliant gasket (28) mounted between said upper plate and said lower plate such that said upper plate and said lower plate form said fluid path when attached together (Fig. 2; Col. 2, lines 7-37), said compliant gasket comprising a seal elements (as best understood, 28 is a seal element), said seal element being designed such that when a plunger (43) rests in said seal element, fluid is prevented from flowing. (Fig. 2, see how when 43 rests with 28, fluid is prevented from flowing past)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the housing of Koch to include an upper plate and a lower plate with a gasket in between as taught by Stewart in order to provide a system which can be easily assembled, disassembled, and repaired as well as help ensure no fluid can pass between the upper and lower plates. (Col. 2, lines 7-22)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL J GRAY/Examiner, Art Unit 3753